The defendant in error has failed to file a brief in this court in support of his judgment in compliance with the rules and orders of this court. The brief of the plaintiff in error appears to sustain its contention, and where the plaintiff in error has prepared, served, and filed its brief as provided by the rules of this court, and there is no brief filed by the defendant in error nor reason given nor excuse offered for not doing so, and the same is long overdue, this court is not required to search the record to find some theory on which the judgment below may be sustained; but when the brief filed by the plaintiff in error appears reasonably to sustain and support the assignments of error, this court may *Page 126 
reverse the judgment in compliance with the prayer of the petition. C., R.I.   P. R. Co. et al. v. Sewell, 60 Okla. 30,158 P. 1142; Bryan et al., State Board of Agriculture, v. State ex rel. Holt, County Attorney, et al., 44 Okla. 653,146 P. 32.
The judgment should therefore be reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.